Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 1 of 19 Page ID #:1



   1   JOHNSON & PHAM, LLP
       Christopher D. Johnson, SBN: 222698
   2
             E-mail: cjohnson@johnsonpham.com
   3   Christopher Q. Pham, SBN: 206697
             E-mail: cpham@johnsonpham.com
   4
       Marcus F. Chaney, SBN: 245227
   5         E-mail: mchaney@johnsonpham.com
   6
       Hung Q. Pham, SBN: 276613
             E-mail: ppham@johnsonpham.com
   7   6355 Topanga Canyon Boulevard, Suite 326
   8
       Woodland Hills, California 91367
       Telephone: (818) 888-7540
   9   Facsimile: (818) 888-7544
  10
       Attorneys for Plaintiff
  11   BOSE CORPORATION
  12
                          UNITED STATES DISTRICT COURT
  13
  14                    CENTRAL DISTRICT OF CALIFORNIA

  15                              WESTERN DIVISION
  16
       BOSE CORPORATION, a Delaware           Case No.: 2:19-cv-10109
  17   Corporation,                           COMPLAINT FOR DAMAGES
  18                                          AND DECLARATORY RELIEF
                  Plaintiff,
  19                                            (1) FEDERAL TRADEMARK
                                                    INFRINGEMENT [15 U.S.C. §
  20               v.                               1114/Lanham Act § 32(a)]
                                                (2) FALSE DESIGNATION OF
  21                                                ORIGIN/UNFAIR
       AMTONE TECHNOLOGY, INC., a                   COMPETITION/FALSE OR
  22   California Corporation; YUSONG MA,           MISLEADING ADVERTISING
       an Individual; MICHELLE NING BAO,            [15 U.S.C. § 1125(a)]/Lanham Act
  23                                                § 43(a)
       an Individual; and DOES 1-10, Inclusive, (3) TRADEMARK DILUTION [15
  24                                                U.S.C. § 1125(c)]
                   Defendants.                  (4) UNFAIR BUSINESS
  25                                                PRACTICES [CALIFORNIA
                                                    BUSINESS & PROFESSIONS
  26                                                CODE § 17200]
  27                                          DEMAND FOR JURY TRIAL
  28

                                          -1-
                                 COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 2 of 19 Page ID #:2



   1          COMES NOW, Plaintiff BOSE CORPORATION (“BOSE”), a Delaware
   2   Corporation, hereby allege as follows:
   3                                         PARTIES
   4          1.     Plaintiff BOSE is now, and was at the time of the filing of this
   5   Complaint and at all intervening times, a Delaware Corporation duly authorized,
   6   registered, and licensed to conduct business in the State of California, with its
   7   corporate headquarters at 100 The Mountain, Framingham, Massachusetts 01701.
   8          2.     Plaintiff BOSE alleges, on information and belief, that Defendant
   9   AMTONE TECHNOLOGY, INC. (“AMTONE”) is now, and was at the time of
  10   filing this Complaint, a California corporation that operated at multiple locations
  11   since its inception, including but not limited to: 4030 Valley Boulevard, #109,
  12   Walnut, California 91789; 491 Yorbita Road, La Puenta, California 91744; 2320
  13   Peck Road, City of Industry, California 90601; and 1041 Lawson Street, City of
  14   Industry, California 91748.
  15          3.     Plaintiff BOSE is informed and believes that since the time of its
  16   creation, now, and at all times relevant to this Complaint, Defendant AMTONE also
  17   conducts business through multiple platforms and under other aliases, including but
  18   not limited to the business name “XtraSaver,” as a www.amazon.com ecommerce
  19   storefront under the ID “Xtrasaver,” as a www.ebay.com ecommerce storefront
  20   under the ID “monodeal,” as a www.walmart.com ecommerce storefront under the
  21   ID “Amtone Technology,” and through the URLs www.xstrasaver.com and
  22   www.amtonetek.com.
  23          4.     Plaintiff BOSE is informed and believes that, at the time of its creation,
  24   now, and at all times relevant to this Complaint, Defendant AMTONE did not and
  25   does not have sufficient funding to assume responsibility for its foreseeable and
  26   actual liabilities.
  27   ///
  28   ///
                                              -2-
                                     COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 3 of 19 Page ID #:3



   1         5.      Plaintiff BOSE is informed and believes that since the time of its
   2   creation, now, and at all times relevant to this Complaint, Defendant AMTONE was
   3   undercapitalized.
   4         6.      Plaintiff BOSE is informed and believes that since the time of its
   5   creation, now, and at all times relevant to this Complaint, Defendant AMTONE has
   6   failed to observe corporate formalities required by law.
   7         7.      Plaintiff BOSE is informed and believes that Defendant YUSONG
   8   MA (“MA”) is now, and was at the time of filing this Complaint, an individual
   9   residing in Rowland Heights, California, and is the owner, president, and operator
  10   of Defendant AMTONE.
  11         8.      Plaintiff BOSE is informed and believes that Defendant AMTONE is
  12   the alter ego for Defendant MA, who personally directed and benefited from the
  13   infringing activities of Defendant AMTONE.
  14         9.      Plaintiff BOSE is informed and believes that Defendant MA is also the
  15   owner and operator of the URLs www.xstrasaver.com and www.amtonetek.com,
  16   which are affiliated with and are ecommerce platforms for Defendant AMTONE.
  17         10.     Plaintiff BOSE is informed and believes that Defendant MICHELLE
  18   NING BAO (“BAO”) is now, and was at the time of filing this Complaint, an
  19   individual residing in West Covina, California, and is the owner and operator of the
  20   www.ebay.com storefront ID “audiolink.”
  21         11.     Plaintiff BOSE is informed and believes that Defendant BAO
  22   collaborates with or is an agent of or partners with Defendants AMTONE and MA
  23   because Defendant BAO utilizes Defendants AMTONE and MA’s services to sell
  24   and distribute counterfeit and/or infringing BOSE®-related products.
  25         12.     The true names and capacities, whether individual, corporate, associate
  26   or otherwise, of defendants herein named as DOES 1-20, inclusive, are unknown to
  27   Plaintiff BOSE. Plaintiff BOSE, therefore, sue said defendants by such fictitious
  28   names.      When the true names and capacities of said defendants have been
                                             -3-
                                    COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 4 of 19 Page ID #:4



   1   ascertained, Plaintiff BOSE will amend this pleading accordingly.
   2         13.      Plaintiff BOSE further alleges that Defendants AMTONE, MA, BAO,
   3   and DOES 1-10, inclusive, sued herein by fictitious names, are jointly, severally
   4   and concurrently liable and responsible with the named Defendants upon the causes
   5   of action hereinafter set forth and shall henceforth be referred to collectively as
   6   “Defendants.”
   7         14.      Plaintiff BOSE is further informed and believes and thereon alleges
   8   that at all times mentioned herein Defendants, and DOES 1-10, inclusive, and each
   9   of them, were the agents, servants and employees of every other Defendant and the
  10   acts of each Defendant, as alleged herein, were performed within the course and
  11   scope of that agency, service or employment.
  12                                JURISDICTION/VENUE
  13         15.      This Court has subject matter jurisdiction over the First through Third
  14   causes of action (violation of the Lanham Act) pursuant to 15 U.S.C. § 1121 and/or
  15   28 U.S.C. §§ 1331 and/or 1338(a).
  16         16.      This Court has supplemental subject matter jurisdiction over the
  17   Fourth cause of action pursuant to 28 U.S.C. § 1367(a) over Plaintiff BOSE’s other
  18   claim arising under the laws of California because such claim is so related to the
  19   claims within such original jurisdiction that they form part of the same case or
  20   controversy.
  21         17.      This Court has general personal jurisdiction over Defendant
  22   AMTONE inasmuch as it is registered to conduct business in the State of California
  23   with a principal business office in California.
  24         18.      This Court has general personal jurisdiction over Defendants MA and
  25   BAO inasmuch as they are residents of the State of California residing in Rowland
  26   Heights and West Covina, respectively.
  27         19.      Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391(b) because,
  28   Plaintiff BOSE is informed and believes, and on that basis allege, that a substantial
                                             -4-
                                    COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 5 of 19 Page ID #:5



   1   part of the events or omissions giving rise to the claims occurred within this District,
   2   in Walnut, Rowland Heights, West Covina, and City of Industry, California, and
   3   has caused damages to Plaintiff BOSE in this District.
   4                              GENERAL ALLEGATIONS
   5               Plaintiff BOSE and its Famous BOSE®-Branded Products
   6         20.     Plaintiff BOSE was founded in 1964 by Dr. Amar G. Bose. Through
   7   extensive research and engineering, Plaintiff BOSE developed groundbreaking
   8   audio technology and innovative products, including the Wave® radio,
   9   QuietComfort® noise cancelling headphones, and SoundDock® digital music
  10   system.
  11         21.     Plaintiff BOSE designs, manufactures, and sells a wide array of high-
  12   performance audio products for consumers and professionals. Plaintiff BOSE sells
  13   its wide array of high-performance audio products through its authorized retail
  14   stores, authorized dealers, and website, www.bose.com.
  15         22.     Plaintiff   BOSE’s     high-performance      audio   products     include
  16   professional loudspeakers, bookshelf speakers, factory-installed sound system
  17   custom-designed for specific automobiles (e.g., Audi, Buick, Cadillac, Chevrolet,
  18   GMC, Infiniti, Mazda, and Porsche to name a few), tabletop sound systems,
  19   portable digital music systems, home theater systems, aviation headsets, around-ear
  20   and over-ear noise cancelling headphones, in-ear sport headphones, and wireless
  21   headphones.
  22         23.     Plaintiff BOSE has built its reputation with an uncompromising
  23   commitment to developing high-performance audio products that create exceptional
  24   audio quality. It has spent substantial resources and effort to inform customers of
  25   the benefits of Plaintiff BOSE’s products and to develop consumer recognition and
  26   awareness of its trademarks in the United States and the world. Through the
  27   extensive use of the Plaintiff BOSE’s marks, Plaintiff BOSE has built up and
  28   developed substantial goodwill and enormous recognition in its entire product line
                                             -5-
                                    COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 6 of 19 Page ID #:6



   1   throughout the United States and the world.
   2         24.   Indeed, Plaintiff BOSE’s BOSE® name and logo are widely
   3   recognized throughout the United States as a provider of high-quality audio
   4   products.
   5         25.   Plaintiff BOSE is the exclusive owner of federally-registered and
   6   common law trademarks. The following is a partial (non-exhaustive) list of the
   7   registered trademarks owned by Plaintiff BOSE (“BOSE’s Marks”):
   8               A.     BOSE®: Registration date October 19, 2010 (Reg. No.
   9   3,863,254), for batteries, communication headsets for use with communication
  10   radios, intercom systems, or other communications networks transceivers;
  11   headphones; headsets for cellular or mobile phones, microphone;
  12               B.     BOSE®: Registration date August 20, 1974 (Reg. No. 991,271),
  13   for loudspeaker systems;
  14               C.     BOSE®: Registration date May 30, 1967 (Reg. No. 829,402)
  15   [Design Mark] acoustical transducer systems;
  16               D.     Better Sound Through Research®: Registration date of April 27,
  17   1993 (Reg. No. 1,767,324), for loudspeaker systems and music systems;
  18               E.     SoundTouch®: Registration date December 16, 2014 (Reg. No.
  19   4,656,755) for loud speaker systems, radios;
  20               F.     BOSE®: Registration date of December 8, 1992 (Reg. No.
  21   1,738,278), for printed matter, namely catalogs, newsletters, and brochures;
  22               G.     BOSE®: Registration date of September 25, 1984 (Reg. No.
  23   1,297,699 [Design Mark]), for clothing;
  24               H.     BOSE®: Registration date of October 19, 2010 (Reg. No.
  25   3,863,254), for batteries, intercom systems, headphones, headsets for mobile
  26   phones, and microphones;
  27   ///
  28   ///

                                           -6-
                                  COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 7 of 19 Page ID #:7



   1                I.    BOSE®: Registration date of March 13, 2018 (Reg. No.
   2   5,423,514), for remote controls, mounts and mounting brackets, stands for speakers,
   3   and headphone accessories;
   4                J.    SoundLink®: Registration date November 24, 2009 (Reg. No.
   5   3,716,864), for loudspeaker systems and USB (Universal Serial Bus) hardware; and
   6                K.    Wave®: Registration date July 1, 2008 (Reg. No. 3,457,854),
   7   for music systems, compact disc players and digital music players.
   8         26.    Plaintiff BOSE has never authorized or consented to the use of any of
   9   BOSE’s marks or any confusingly similar marks by Defendants.
  10                     DEFENDANTS’ WRONGFUL CONDUCT
  11         27.    Particularly in light of the success of Plaintiff BOSE’s products, as
  12   well as the recognized outstanding reputation it has gained, Plaintiff BOSE’s
  13   products have become targets for unscrupulous individuals and entities who wish
  14   to take a “free ride” on the substantial goodwill, reputation, and fame Plaintiff
  15   BOSE has established from its considerable investments, efforts, and resources to
  16   build up in each of its products and marks.
  17         28.    Defendants use, amongst other things, their locations and services in
  18   California to import, warehouse, sell, and distribute counterfeit goods bearing
  19   Plaintiff BOSE’s Marks to unknowing consumers.
  20         29.    Beginning on a date unknown to Plaintiff BOSE, and continuing to the
  21   present, Defendants have, without the consent of Plaintiff BOSE, sold and
  22   distributed goods bearing Plaintiff BOSE’s Marks, neither made by Plaintiff BOSE
  23   nor by a manufacturer authorized by Plaintiff BOSE (such goods are hereafter
  24   referred to as “Counterfeit Goods”) using reproductions, counterfeits, copies and/or
  25   colorable imitations of one or more of the subject trademarks. On information and
  26   belief, Plaintiff BOSE further alleges that Defendants imported said Counterfeit
  27   Goods into the United States, or encouraged others to import said Counterfeit Goods
  28   into the United States, for the purpose of reselling the Counterfeit Goods in the

                                            -7-
                                   COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 8 of 19 Page ID #:8



   1   United States.
   2             30.   In a letter dated August 30, 2017, U.S. Customs and Border Protection
   3   (“USCBP”) informed Plaintiff BOSE that on August 18, 2017, it seized a shipment
   4   of One Thousand (1,000) pieces of remote controls at the Los Angeles/Long Beach
   5   Harbor that was found by USCBP to infringe Plaintiff BOSE’s Marks, Reference
   6   No. 2017270400126001/LU.            USCBP identified the importer as Amtone
   7   Technology, Inc., 2320 Peck Road, City of Industry, California 90601.
   8             31.   Plaintiff BOSE is informed that on September 7, 2017, agents with the
   9   California’s Tax Recovery & Criminal Enforcement Taskforce, including the
  10   Department of Justice, Homeland Security Investigations, the Federal Bureau of
  11   Investigation, and other local agencies, served a search warrant on Defendant
  12   AMTONE, in which law enforcement recovered One Thousand Eight Hundred
  13   (1,800) units of counterfeit Bose remote controls that contained Plaintiff BOSE’s
  14   BOSE® and WAVE® marks on the products.
  15             32.   Pursuant to public records, case number CITKA118061-01, on
  16   September 7, 2017, Defendant MA was charged with violation of California Penal
  17   Code Section 350(A)(2) relating to counterfeit goods. Defendant MA later received
  18   a sentence of three (3) years probation for this violation.
  19             33.   On October 4, 2017, Plaintiff BOSE’s counsel sent a letter to
  20   Defendants’ address at 2320 Peck Road, City of Industry, California 90601,
  21   providing Defendants with a notice of infringement of Plaintiff BOSE’s Marks
  22   pursuant to the USCBP seizure on August 18. Defendants did not respond to this
  23   letter.
  24             34.   Defendants use, amongst other things, the Internet ecommerce website
  25   www.ebay.com (“eBay”) to sell and distribute products to consumers, including
  26   counterfeit goods bearing Plaintiff BOSE’s Marks. At any given time, there are
  27   millions of items listed on eBay for purchase by its registered users. On eBay,
  28   buyers are able to search for products and purchase these products electronically.
                                              -8-
                                     COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 9 of 19 Page ID #:9



   1   eBay users have the option to purchase items in an auction-styled format where
   2   users bid on particular products or items, or an eBay user may employ eBay’s “Buy
   3   It Now” program, whereby eBay users may purchase a particular item at a specified
   4   “buy it now” price.
   5         35.    Many of the online commercial transactions accomplished by sellers
   6   such as Defendants are accomplished through the PayPal service provided by
   7   PayPal, Inc. Through PayPal, purchasers of products can transfer funds to sellers
   8   electronically and online, from any PayPal account to any other PayPal account.
   9         36.    Defendants     also   use    the    Internet   ecommerce       website
  10   www.amazon.com (“Amazon”) to sell and distribute products to consumers,
  11   including counterfeit goods bearing Plaintiff BOSE’s Marks. At any given time,
  12   there are millions of items listed on Amazon for purchase by its registered users.
  13   On Amazon, buyers are able to search for products and purchase these products
  14   electronically.
  15         37.    On May 28, 2019, in its ongoing investigation of sales of counterfeit
  16   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “Bose
  17   Replacement Remote for Wave Soundtouch Music System AWRCC1 II III IV 5”
  18   from eBay seller ID “monodeal” for a cost of $8.76. The purchase was effectuated
  19   using a PayPal electronic payment account. The PayPal transaction detail receipt
  20   for this purchase identified Amtone Tech Inc. as the payment recipient.
  21         38.    The remote control purchased from Defendants was received in a
  22   package identifying the sender on the return address as Xtrasaver.com Store, 1041
  23   Lawson St., City of Industry, CA 91748. The remote control purchased from
  24   Defendants contained Plaintiff BOSE’s WAVE® mark on the product and was
  25   received with an invoice identifying the seller’s URL as xtrasaver.com and a contact
  26   email of amtonetech.customer@gmail.com. The purchased remote control was
  27   inspected by Plaintiff BOSE to determine authenticity and was confirmed that the
  28   item Defendants sold was in fact a counterfeit “Wave” remote control.
                                            -9-
                                   COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 10 of 19 Page ID #:10



    1             39.   On June 18, 2019, in its ongoing investigation of sales of counterfeit
    2   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “Bose
    3   Replacement Remote for Bose Wave Radio/CD Music System AWRCC3 - White”
    4   from eBay seller ID “audiolink” for a cost of $8.81. The purchase was effectuated
    5   using a PayPal electronic payment account. The PayPal transaction detail receipt
    6   for this purchase identified Michelle Ning Bao as the payment recipient and the
    7   contact email of hwny123@gmail.com.
    8             40.   The product purchased from Defendants was received in a package
    9   identifying the sender on the return address as E-Parts-Store Ebay, 1041 Lawson
   10   St., City of Industry, CA 91748. The remote control purchased from Defendants
   11   contained Plaintiff BOSE’s WAVE® mark on the product and was received with
   12   an         invoice     identifying     the     seller’s     contact     email      of
   13   amtonetech.customer@gmail.com. The purchased remote control was inspected by
   14   Plaintiff BOSE to determine authenticity and was confirmed that the item
   15   Defendants sold was in fact a counterfeit “Wave” remote control.
   16             41.   On June 19, 2019, in its ongoing investigation of sales of counterfeit
   17   products bearing BOSE’s Marks, from the State of California, Plaintiff authorized
   18   the purchase of a “Xtrasaver Replacement Remote fit for Bose Sound Wave CD
   19   Radio System II III IV 5 Multi Disc Player (White)” from Amazon seller ID
   20   “Xtrasaver” for a cost of $10.94.         The seller profile for Amazon seller ID
   21   “Xtrasaver” identifies “Amtone Technology located in La Puente California” as the
   22   seller.
   23             42.   A review of the Defendant AMTONE’s website at the URL
   24   www.amtonetek.com confirms that Defendants’ also conducts business under the
   25   alias Xtrasaver at the address 491 Yorbita Road, La Puente, California 91744, phone
   26   number (626) 559-1350. The URL www.xtrasaver.com also redirects to the URL
   27   www.amtonetek.com.
   28   ///
                                               - 10 -
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 11 of 19 Page ID #:11



    1         43.    The product purchased from Defendants was received in a package
    2   identifying the sender on the return address as Xtrasaver (Amtone Technology),
    3   1041 Lawson St., City of Industry, California 91748. The remote control purchased
    4   from Defendants contained Plaintiff BOSE’s WAVE® mark on the product. The
    5   purchased remote control was inspected by Plaintiff BOSE to determine
    6   authenticity and was confirmed that the item Defendants sold was in fact a
    7   counterfeit “Wave” remote control.
    8         44.    On September 11, 2019, Plaintiff BOSE’s counsel sent a certified letter
    9   to Defendants address at 1041 Lawson St., City of Industry, California 91748,
   10   providing Defendants with a second notice of infringement of Plaintiff BOSE’s
   11   Marks based on its evidentiary buys of infringing “Wave” remote controls on May
   12   28, June 18, and June 19, 2019. Pursuant to a signed return receipt, Defendants
   13   received Plaintiff BOSE’s certified letter on September 19, 2019. Defendants did
   14   not respond to this letter.
   15         45.    Despite Plaintiff BOSE providing already two notices of infringement
   16   to Defendants, and Defendant MA’s former criminal prosecution, Defendants
   17   continued to market, sell, and distribute counterfeit “Wave” remote controls.
   18   Specifically, on September 27, 2019, in its ongoing investigation of sales of
   19   counterfeit products bearing BOSE’s Marks, from the State of California, Plaintiff
   20   authorized the purchase of a “Bose Wave Music Systems Soundlink AWR1B1/B2
   21   AWRCC1/2/3/4/5/6/7/8 Replace Remote” for a cost of $10.20; a “Bose Wave
   22   Soundtouch Radio/CD System AWRCC1 2 3 4 5 Replacement Remote - Gray” for
   23   a cost of $9.91; a “Bose Wave System III Radio/CD Music Audio AWRCC1/2/3
   24   Replacement Remote - Black” for a cost of $9.91, all from eBay seller ID
   25   “audiolink.” These purchases were effectuated using a PayPal electronic payment
   26   account. The PayPal transaction detail receipts for these purchases identified
   27   Michelle Ning Bao as the payment recipient or seller.
   28   ///
                                               - 11 -
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 12 of 19 Page ID #:12



    1         46.   The products purchased from Defendants were received in packages
    2   identifying the sender on the return address as E-Parts-Store Ebay, 1041 Lawson
    3   St., City of Industry, CA 91748. The remote controls purchased from Defendants
    4   contained Plaintiff BOSE’s WAVE® mark on the products and were received with
    5   invoices identifying the seller’s contact email as amtonetech.customer@gmail.com.
    6   The purchased remote controls were inspected by Plaintiff BOSE to determine
    7   authenticity and were confirmed that the items Defendants sold were in fact
    8   counterfeit “Wave” remote controls.
    9         47.   Defendants purposely derived benefit from their interstate commerce
   10   activities by expressly targeting foreseeable purchasers in the State of California
   11   and throughout the United States. But for Defendants’ importation, selling, and
   12   distribution of counterfeit BOSE®-branded related products, Plaintiff BOSE would
   13   not have been able to make such purchases.
   14         48.   Defendants willfully use images and names identical to Plaintiff
   15   BOSE’s Marks to confuse consumers and aid in the promotion and sales of
   16   unauthorized and counterfeit products. Defendants’ willful use of Plaintiff BOSE’s
   17   Marks include importing, advertising, displaying, distributing, selling and/or
   18   offering to sell unauthorized and/or counterfeit copies of BOSE®-branded related
   19   products. Defendants’ use of Plaintiff BOSE’s Marks began long after Plaintiff
   20   BOSE’s adoption and use of its trademarks, and after Plaintiff BOSE obtained the
   21   trademark registrations alleged above. Neither Plaintiff BOSE nor any of its
   22   authorized agents have consented to Defendants’ use of Plaintiff BOSE’s Marks.
   23         49.   Defendants’ actions have confused and deceived, or threatened to
   24   confuse and deceive, the consuming public concerning the source and sponsorship
   25   of the counterfeit WAVE® products sold and distributed by Defendants. By their
   26   wrongful conduct, Defendants have traded upon and diminished Plaintiff BOSE’s
   27   goodwill. Furthermore, the sale and distribution of counterfeit goods by Defendants
   28   have infringed upon Plaintiff BOSE’s Marks.
                                            - 12 -
                                   COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 13 of 19 Page ID #:13



    1          50.    Defendants’ importing, selling, distribution of, and encouraging others
    2   to import Counterfeit Goods was and is likely to cause confusion or mistake and/or
    3   to deceive consumers who purchase the Counterfeit Goods.
    4          51.    Defendants also imported, sold, and distributed and/or encouraged
    5   others to import for the purpose of resale within the United States, Counterfeit
    6   Goods consisting of reproductions and/or copies of products bearing Plaintiff
    7   BOSE’s Marks. Defendants’ use of Plaintiff BOSE’s Marks was done without its
    8   authorization.
    9                              FIRST CAUSE OF ACTION
   10    (Trademark Infringement Against Defendants AMTONE TECHNOLOGY,
   11    INC.; YUSONG MA; MICHELLE NING BAO; and DOES 1-10, Inclusive)
   12                         [15 U.S.C. § 1114/Lanham Act § 32(a)]
   13          52.    Plaintiff BOSE hereby incorporates by reference each of the other
   14   allegations set forth elsewhere in this Complaint as though fully set forth in this
   15   cause of action.
   16          53.    Defendants’ actions as described herein constitute direct, vicarious,
   17   and/or contributory trademark infringement in violation of 15 U.S.C. § 1114(1)(a).
   18          54.    As a proximate result of Defendants’ trademark infringement, Plaintiff
   19   BOSE has been damaged in an amount to be proven at trial. Further, Plaintiff BOSE
   20   alleges, on information and belief, that as a proximate result of Defendants’
   21   trademark infringement, Defendants have unlawfully profited in an amount to be
   22   proven at trial.
   23          55.    At all relevant times, Defendants acted intentionally and/or willfully
   24   in using Plaintiff BOSE’s Marks on the Counterfeit Goods, knowing that said
   25   Marks belong to Plaintiff BOSE, that the status of the Counterfeit Goods was in fact
   26   counterfeit, and that Defendants were not authorized to use Plaintiff BOSE’s Marks
   27   on the Counterfeit Goods. Plaintiff BOSE is therefore entitled to recovery of treble
   28   damages pursuant to 15 U.S.C. § 1117(a) and statutory damages under 15 U.S.C. §
                                             - 13 -
                                    COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 14 of 19 Page ID #:14



    1   1117(c). Furthermore, Defendants’ knowing, intentional and/or willful actions
    2   make this an exceptional case, entitling Plaintiff BOSE to an award of reasonable
    3   attorney fees pursuant to 15 U.S.C. § 1117(a).
    4            56.   Defendants’ actions also constitute the use by Defendants of a
    5   “counterfeit mark” as defined in 15 U.S.C. § 1116(d)(1)(B). Plaintiff BOSE
    6   therefore reserves the right to elect, at any time before final judgment is entered in
    7   this case, an award of statutory damages pursuant to 15 U.S.C. § 1117(c)(1) and/or
    8   (2).
    9            57.   The acts of direct, vicariously, and/or contributory trademark
   10   infringement committed by Defendants have caused, and will continue to cause,
   11   Plaintiff BOSE irreparable harm unless they are enjoined by this Court.
   12                             SECOND CAUSE OF ACTION
   13          (False Designation of Origin, False or Misleading Advertising Against
   14   Defendants AMTONE TECHNOLOGY, INC.; YUSONG MA; MICHELLE
   15                         NING BAO; and DOES 1-10, Inclusive)
   16                                   [15 U.S.C. § 1125 (a)]
   17            58.   Plaintiff BOSE hereby incorporates by reference each of the other
   18   allegations set forth elsewhere in this Complaint as though fully set forth in this
   19   cause of action.
   20            59.   Defendants’ actions as described herein constitute direct, vicariously,
   21   and/or contributory violation of 15 U.S.C. § 1125(a)(1)(A), as such actions are
   22   likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
   23   connection, or association of Defendants with Plaintiff BOSE and/or as to the origin,
   24   sponsorship, and/or approval of such Counterfeit Goods by Plaintiff BOSE.
   25            60.   As a proximate result of Defendants’ violation as described herein,
   26   Plaintiff BOSE has been damaged in an amount to be proven at trial. Further,
   27   Plaintiff BOSE alleges on information and belief that, as a proximate result of
   28   Defendants’ direct and/or contributory trademark infringement, Defendants have
                                               - 14 -
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 15 of 19 Page ID #:15



    1   unlawfully profited, in an amount to be proven at trial.
    2         61.     Defendants’    acts     of   violating,   directly,   vicariously   and/or
    3   contributorily, Section 1125 have caused, and will continue to cause, Plaintiff
    4   BOSE irreparable harm unless they are enjoined by this Court.
    5                             THIRD CAUSE OF ACTION
    6   (Trademark Dilution Against Defendants AMTONE TECHNOLOGY, INC.;
    7       YUSONG MA; MICHELLE NING BAO; and DOES 1-10, Inclusive)
    8                                  [15 U.S.C. § 1125(c)]
    9         62.    Plaintiff BOSE hereby incorporates by reference each of the other
   10   allegations set forth elsewhere in this Complaint as though fully set forth in this
   11   cause of action.
   12         63.    Plaintiff BOSE’s Marks are distinctive and famous within the meaning
   13   of the Lanham Act.
   14         64.    Upon information and belief, Defendants’ unlawful actions began long
   15   after Plaintiff BOSE’s Marks became famous, and Defendants acted knowingly,
   16   deliberately and willfully with the intent to trade on Plaintiff BOSE’s reputation and
   17   to dilute its Marks. Defendants’ conduct is willful, wanton, and egregious.
   18         65.    Defendants’ intentional sale of fake, pirated and counterfeit items
   19   bearing Plaintiff BOSE’s Marks is likely to cause confusion, mistake, or to deceive,
   20   mislead, betray, and defraud consumers to believe that the substandard imitations
   21   are genuine products manufactured by Plaintiff BOSE.                Defendants’ actions
   22   complained of herein have diluted and will continue to dilute Plaintiff BOSE’s
   23   Marks, and are likely to impair the distinctiveness, strength and value of its Marks,
   24   and injure its business reputation.
   25         66.    Defendants’ acts have caused and will continue to cause Plaintiff
   26   BOSE irreparable harm.       Plaintiff BOSE has no adequate remedy at law to
   27   compensate it fully for the damages that have been caused and which will continue
   28   to be caused by Defendants’ unlawful acts, unless they are enjoined by this Court.
                                             - 15 -
                                    COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 16 of 19 Page ID #:16



    1          67.    As the acts alleged herein constitute a willful violation of section 43(c)
    2   of the Lanham Act, 15 U.S.C. § 1125(c), Plaintiff BOSE is entitled to injunctive
    3   relief as well as monetary damages and other remedies provided by 15 U.S.C. §§
    4   1116, 1117, 1118, and 1125(c), including Defendants’ profits, treble damages,
    5   reasonable attorney’s fees, costs and prejudgment interest.
    6                            FOURTH CAUSE OF ACTION
    7   (Unfair Competition Against Defendants AMTONE TECHNOLOGY, INC.;
    8         YUSONG MA; MICHELLE NING BAO; and DOES 1-10, Inclusive)
    9                California Business and Professions Code § 17200 et seq.
   10          68.    Plaintiff BOSE hereby incorporates by reference each of the other
   11   allegations set forth elsewhere in this Complaint as though fully set forth in this
   12   cause of action.
   13          69.    Defendants’ actions described herein constitute unlawful, unfair
   14   and/or fraudulent business acts or practices. Defendants’ actions thus constitute
   15   “unfair competition” pursuant to California Business and Professions Code §
   16   17200.
   17          70.    As a proximate result of Defendants’ actions, Plaintiff BOSE has
   18   suffered an injury in fact, including without limitation, damages in an amount to be
   19   proven at trial, loss of money or property, and diminution in the value of its Marks.
   20   Plaintiff BOSE therefore has standing to assert this claim pursuant to California
   21   Business and Professions Code § 17204.
   22          71.    Defendants’ actions have caused, and will continue to cause Plaintiff
   23   BOSE to suffer irreparable harm unless enjoined by this Court pursuant to
   24   California Business and Professions Code § 17203. In addition, Plaintiff BOSE
   25   requests that the Court order Defendants to disgorge all profits wrongfully obtained
   26   as a result of Defendants’ unfair competition, and order that Defendants pay
   27   restitution to Plaintiff BOSE in an amount to be proven at trial.
   28   ///
                                              - 16 -
                                     COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 17 of 19 Page ID #:17



    1                              REQUEST FOR RELIEF
    2         WHEREFORE, Plaintiff BOSE CORPORATION hereby respectfully
    3   request the following relief against Defendants AMTONE TECHNOLOGY, INC.;
    4   YUSONG MA; MICHELLE NING BAO; and DOES 1-10, Inclusive, and each of
    5   them as follows:
    6         1.    For an award of Defendants’ profits and Plaintiff BOSE’s damages in
    7               an amount to be proven at trial for trademark infringement under 15
    8               U.S.C. § 1117(a);
    9         2.    For an award of Defendants’ profits and Plaintiff BOSE’s damages in
   10               an amount to be proven at trial for false designation of origin and unfair
   11               competition under 15 U.S.C. § 1125(a);
   12         3.    For an award of Defendants’ profits and Plaintiff BOSE’s damages in
   13               an amount to be proven at trial for trademark dilution under 15 U.S.C.
   14               § 1125(c);
   15         4.    In the alternative to actual damages and Defendants’ profits for the
   16               infringement and counterfeiting of Plaintiff BOSE’s Marks pursuant
   17               to the Lanham Act, for statutory damages pursuant to 15 U.S.C. §
   18               1117(c), which election it will make prior to the rendering of final
   19               judgment;
   20         5.    For restitution in an amount to be proven at trial for unfair, fraudulent
   21               and illegal business practices under California Business and
   22               Professions Code § 17200;
   23         6.    For an injunction by this Court prohibiting Defendants from engaging
   24               or continuing to engage in the unlawful, unfair, or fraudulent business
   25               acts or practices described herein, including the advertising and/or
   26               dealing in any counterfeit product; the unauthorized use of any mark
   27               or other intellectual property right of Plaintiff BOSE; acts of trademark
   28               infringement or dilution; false designation of origin; unfair
                                            - 17 -
                                   COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 18 of 19 Page ID #:18



    1              competition; and any other act in derogation of Plaintiff BOSE’s
    2              rights;
    3        7.    For an order from the Court requiring that Defendants provide
    4              complete accountings and for equitable relief, including that
    5              Defendants disgorge and return or pay their ill-gotten gains obtained
    6              from the illegal transactions entered into and or pay restitution,
    7              including the amount of monies that should have been paid if
    8              Defendants complied with his/her/their/its legal obligations, or as
    9              equity requires;
   10        8.    For an order from the Court that an asset freeze or constructive trust
   11              be imposed over all monies and profits in Defendants’ possession
   12              which rightfully belong to Plaintiff BOSE; for an order from the Court
   13              preventing Defendants’ transferring or disposing of any money or
   14              tangible assets until further order from the Court; for an order from the
   15              Court such that any banks, savings and loan associations, credit unions,
   16              credit card payment processors, merchant accounts, or other financial
   17              institutions, shall immediately locate all accounts connects to
   18              Defendants and shall be restrained and enjoined from transferring or
   19              disposing of any money or other tangible assets of Defendants until
   20              further order from this Court;
   21        9.    For an order pursuant to 15 U.S.C. § 1118 requiring Defendants to
   22              forfeit to Plaintiff BOSE all labels, signs, prints, packaging,
   23              advertisements, and marketing material, in addition to any
   24              reproduction, counterfeit copy, or colorable imitation thereof, and all
   25              plates, molds, matrices, or other means of the same connected or
   26              related to Defendants’ Counterfeit Goods that bear Plaintiff BOSE’s
   27              Marks for destruction.
   28        10.   For an award of exemplary or punitive damages in an amount to be
                                           - 18 -
                                  COMPLAINT FOR DAMAGES
Case 2:19-cv-10109-PSG-AGR Document 1 Filed 11/26/19 Page 19 of 19 Page ID #:19



    1               determined by the Court;
    2         11.   For Plaintiff BOSE’s reasonable attorney’s fees;
    3         12.   For all costs of suit;
    4         13.   For such other and further relief as the Court may deem just and
    5               equitable.
    6                            DEMAND FOR JURY TRIAL
    7         Plaintiff BOSE respectfully demand a trial by jury in this action pursuant to
    8   Local Rule 38-1.
    9   DATED: November 26, 2019               JOHNSON & PHAM, LLP
   10
                                               By: /s/ Christopher Q. Pham
   11
                                               Christopher Q. Pham, Esq.
   12                                          Christopher D. Johnson, Esq.
                                               Marcus F. Chaney, Esq.
   13
                                               Hung Q. Pham, Esq.
   14
   15
                                               Attorneys for Plaintiff
                                               BOSE CORPORATION
   16

   17
   18
   19
   20
   21
   22

   23
   24
   25
   26
   27
   28

                                             - 19 -
                                    COMPLAINT FOR DAMAGES
